DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 17 October 2022. Claims 2-6, 9 and 11-16 have been amended. Claims 1, 7-8 and 10 have been cancelled. No claims have been added. Therefore, claims 2-6, 9 and 11-16 are presently pending in this application.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
In claim 1, lines 15-16 recite “the device” which is suggested to be changed to --the airway device-- for consistency and clarity. 
In claim 11, line 3 recites “a proximal end” which is suggested to be changed to --the proximal end-- to avoid confusion.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, lines 2-3 recite the term “attachment material” and it is unclear if the attachment material is the same as or different from the retractable/expandable material recited in claim 2. For examination purposes, the attachment material is interpreted to be the retractable/expandable material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9, 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Toyotoshi (JP 5,631,103 B2), Davidson (4,050,457 A) and Dash (4,848,322 A).
Regarding claim 2, Toyotoshi discloses an airway management device (see fig. 1a) for managing airways in a subject (see section “Technical-Field”), the airway management device having an airway device (defined by connecting member 30, see fig. 2a) slidably attached to a protective airway capsule (see figs. 3a-3b and page 3 lines 3-6), wherein the protective airway capsule consists of a flexible sheet (defined by mask member 10 made of flexible rubber, see fig. 1a and page 2 line 29), the flexible sheet 10 not sealing around the subject's nose or mouth when the airway management device 30 is in use (the flexible sheet 10 does not include adhesive or sealant for sealing around the patient’s mouth, see fig. 8 and page 3 lines 3-6 and lines 13-16), the protective airway capsule having a punctured opening (defined by opening formed by edges 15, see fig. 2a) in the flexible sheet 10 (see fig. 2a), wherein the flexible sheet 10 is impervious to bodily fluids and airborne particulate matter (see fig. 6b and page 3 lines 13-22), and wherein the flexible sheet 10 has an external surface (defined by a top surface of the flexible sheet 10 facing away from subject, see fig. 8) which is opposite to an internal surface (defined by a lower surface of the flexible sheet 10 facing away from subject, see fig. 8) which is facing the subject when the protective airway capsule is in use (see fig. 8), and wherein the airway device 30 is inserted into the opening of the flexible sheet 10 such that a proximal end (defined by area above introduction vents 31, see fig. 2a) of the airway device 30 remains proximal and above the external surface of the flexible sheet 10 when the device 30 is in use (see fig. 2a and 8).
	Toyotoshi discloses everything as claimed including the flexible sheet 10 being made from flexible rubber, see page 2 line 29, but is silent with regard to the flexible sheet being a flexible plastic sheet.
However, Davidson discloses a similar protective airway capsule including a flexible sheet (defined by shield 20, see fig. 4) made of a thin flexible plastic (the thin flexible sheet 20 is able to be constructed from rubber or plastic, see col. 2 lines 29-35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toyotoshi’s flexible sheet to be made of a thin flexible plastic, as taught by Davidson, to be able to provide an alternative flexible material to construct the sheet out of and since the modified Toyotoshi flexible plastic sheet would perform the expected result of allowing the airway device to be positioned while the flexible plastic sheet is in use.
The modified Toyotoshi device discloses everything as claimed including the opening on the flexible plastic sheet, see fig. 2a of Toyotoshi, but is silent with regard to the opening having a retractable/expendable material at the periphery of the opening.
However, Dash teaches that a similar flexible clear plastic sheet 18 includes an opening 12 (see fig. 6) having a retractable/expandable material (defined by resilient membrane 26, see fig. 6) at the periphery of the opening, see col. 3 lines 55-61 and col. 4 lines 8-31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Toyotoshi opening to include a retractable/expandable material, as taught by Dash, to be able to allow the material to resiliently grasp the airway device to further protect the user from the patient’s fluids, see col. 4 lines 17-31 of Dash.
The modified Toyotoshi device discloses that the size of the opening is adjustable for fitting the airway device through the opening (the retractable/expandable material 26 allows the opening to be adjusted when the airway device, as disclosed by Toyotoshi, is slid through the opening, see col. 4 lines 8-31 of Dash and page 3 lines 13-16 of Toyotoshi) such that secretion of bodily fluids and airborne particulate material through the opening are minimized when the device is in use (see col. 4 lines 17-31 of Dash).
Regarding claim 3, the modified Toyotoshi device discloses that the airway device is an oral airway (see page 3 lines 13-16 of Toyotoshi).
Regarding claim 9, the modified Toyotoshi device discloses that the flexible plastic sheet contains an attachment material attached nearby the periphery of the opening for insertion of the airway device, and wherein the attachment material comprises one or more of the following: an elastic band (the attachment material 26 is a resilient membrane, see col. 3 lines 55-61 of Dash, having a band shape, see fig. 6 of Dash).
Regarding claim 11, the modified Toyotoshi device discloses everything as claimed including the protective airway capsule, the flexible plastic sheet and the opening, the retractable/expandable material and the airway device, as recited in the rejection of claim 2 above. 
The modified Toyotoshi device further discloses a method for assembling an airway management device, the method comprising: inserting the airway device, as disclosed by Toyotoshi, comprising a proximal end and a distal end into the opening of the flexible plastic sheet of the protective airway capsule of claim 1 (the airway device 30 is shown to have the proximal end and a distal end, shown to be area below convex portion 33 in figure 2a of Toyotoshi, and is insertable into the opening of the flexible plastic sheet, see figs. 3a-3b and page 3 lines 3-6 of Toyotoshi), such that the proximal end remains proximal to and above the external surface of the flexible plastic sheet (see fig. 8 of Toyotoshi). 
Regarding claim 15, the modified Toyotoshi device discloses that the airway device is an oral airway, as recited in the rejection of claim 3 above.
Regarding claim 16, the modified Toyotoshi method discloses that the method further comprises: sealing the flexible plastic sheet to the airway device (the airway device 30 includes convex portion 33 which connects to recess 16 of the flexible plastic sheet 10 to seal the airway device 30 to the flexible plastic sheet 10, see figs. 3a-3b and page 3 lines 3-6 of Toyotoshi)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toyotoshi, Davidson and Dash as applied to claim 2 above, and further in view of Corn (5,370,110 A).
Regarding claim 4, the modified Toyotoshi device discloses that the flexible plastic sheet appears to be composed of thin plastic film (as the definition of the word “film” is “a thin sheet of, usually plastic and usually transparent, material used to wrap or cover things”, the thin plastic sheet 20 is shown to be a thin layer of transparent plastic that covers the face of a subject, see figs. 2-3 and col. 2 lines 29-35 and lines 51-64 of Davidson), but lacks a detailed description of the flexible plastic sheet being composed of thin plastic film.
However, Corn teaches that a flexible plastic sheet (defined by hood 10, see fig. 1) is composed of thin plastic film (the flexible plastic sheet is made of a gas impermeable transparent plastic film such as polyvinyl chloride, see fig. 1 and col. 4 lines 7-14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the thin plastic sheet of the modified Toyotoshi device with the thin plastic film of Corn’s device since it is merely a substitution of one known type of thin plastic covering with another known type of thin plastic covering, and it appears that the modified Toyotoshi device would perform equally well when protecting the healthcare professional from biohazards and airborne particulate matter. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Toyotoshi, Davidson and Dash as applied to claim 2 above, and further in view of Belfer (6,196,223 B1).
Regarding claim 5, the modified Toyotoshi device discloses everything as claimed including the flexible plastic sheet, see fig. 2a of Toyotoshi, but is silent with regard to the flexible plastic sheet being laminated with the coatings and/or layers.
However, Belfer teaches that a protective flexible plastic sheet (defined by moldable laminated gasket member 20, see fig. 3A) is laminated with layers (defined by cushioning layer 22 and an interior adhesive layer 38, see fig. 3A), see col. 6, line 62 to col. 7 line 12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Toyotoshi flexible plastic sheet to be laminated with multiple layers, as taught by Belfer, to increase the durability of flexible plastic sheet to allow the sheet to withstand frequent use and to more securely retain the adhesive coating to the flexible plastic sheet.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Toyotoshi, Davidson and Dash as applied to claim 2 above, and further in view of Farah (2015/0065839 A1).
Regarding claim 6, the modified Toyotoshi device discloses everything as claimed including the flexible plastic sheet, see fig. 2a of Toyotoshi, but is silent with regard to one or more sensors being attached to the flexible plastic sheet.
However, Farah teaches that a flexible film 100 (see fig. 1) has an embedded temperature sensor attached to the flexible film 100, see para. [0046]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Toyotoshi flexible plastic sheet to include temperature sensors, as taught by Farah, to provide feedback of the patient’s temperature to the healthcare professional, see para. [0046] of Farah.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Toyotoshi, Davidson and Dash as applied to claim 2 above, and further in view of Belfer (6,196,223 B1) and Thornton (2008/0127984 A1).
Regarding claim 12, the modified Toyotoshi device discloses everything as claimed including the protective airway capsule of claim 1, as recited in the rejection of claim 1 above, but is silent with regard to a method for manufacturing the protective airway capsule of claim 1, the method comprising: a) cutting a flexible plastic material into the flexible plastic sheet.
However, figure 7 Belfer teaches the step of cutting a flexible plastic material into a flexible plastic sheet 220 (perimeter lips 224/226/228 of a flexible plastic material are trimmed to form a flexible plastic sheet 220 that conforms to the face of the user, see fig. 7, col. 9 lines 57-65 and col. 10 lines 26-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Toyotoshi device to include a method having the step of cutting a flexible plastic material into the flexible plastic sheet, as taught by Belfer, to allow the flexible plastic sheet to better conform to the facial structure of the subject, see col. 10 lines 26-30 of Belfer.
The modified Toyotoshi method is silent with regard to a step of b) cutting or puncturing in the flexible plastic sheet an opening for insertion of the airway device.
However, in figures 3 Thornton teaches the step of cutting in the flexible sheet (defined by body 11, see fig. 2) an opening 18 for insertion of an airway device (defined by deformable material 15, oral appliance 20 and locking mechanism 30, see fig. 2), see col. 3 lines 28-51 and col. 6 lines 3-9. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Toyotoshi method to include the step of cutting in the flexible plastic sheet an opening for insertion of an airway device, as taught by Thornton, to allow a user to customize the size of the opening to accommodate the airway device.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Toyotoshi, Davidson, Dash, Belfer and Thornton as applied to claim 12 above, and further in view of Farah (2015/0065839 A1).
Regarding claim 13, the modified Toyotoshi method discloses everything as claimed including the flexible plastic sheet, see fig. 2a of Toyotoshi, but is silent with regard to the step of attaching one or more sensors attached to the flexible plastic sheet.
However, Farah teaches that a flexible film 100 (see fig. 1) has an embedded temperature sensor attached to the flexible film 100, see para. [0046]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Toyotoshi flexible plastic sheet to include temperature sensors, as taught by Farah, to provide feedback of the patient’s temperature to the healthcare professional, see para. [0046] of Farah.
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Toyotoshi, Davidson and Dash as applied to claim 2 above, and further in view of  Batemen (2002/0033175 A1).
Regarding claim 14, the modified Toyotoshi device discloses everything as claimed including the protective airway capsule, the flexible plastic sheet and the opening, the retractable/expandable material and the airway device, as recited in the rejection of claim 2 above.
The modified Toyotoshi device further discloses a method of managing airway of a subject, the method comprising arranging the airway management device of claim 2 such that at least a portion of the subject's face is covered with the flexible plastic sheet (see fig. 8 of Toyotoshi). 
The modified Toyotoshi method discloses that the flexible plastic sheet is initially placed on the skin of the user to cover the subject’s face, see page 2 lines 16-20 of Toyotoshi, and then the airway device is inserted into the subject’s oral cavity (see fig. 8 and page 3 lines 1-6 of Toyotoshi).
If in doubt that the modified Toyotoshi method discloses that the airway device is inserted after the flexible plastic sheet covers the subject’s face, Bateman teaches a similar airway management device includes the step of covering a portion of the subject’s face with a flexible sheet 1, and then inserting an airway device (defined by vent tube 17, see fig. 2) into the subject’s oral cavity, see fig. 2 and para. [0012]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to cover a portion of the subject’s face first before inserting an airway device into the subject’s cavity, for the purpose of arranging an airway device, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-9 and 11-16 have been considered but are moot because or the new grounds of rejection presented in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785